Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-3, 9-14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 12 of U.S. Patent No. 11,001,525 (hereinafter referred to as “the patent”) in view of Erkelenz et al. (WO 2013/07963; utilizing US 2014/03299481 as its English equivalent).
	It is noted that Erkelenz et al. (WO 2013/07963) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, namely US 2014/0329948, since WO 2013/07963 is in German.
The claims of the patent and the present application are directed to sizing compositions comprising, among other things, a film former and a silane coupling agent (Compare claim 1 of the patent with claim 1 of the present application).  The claims of the patent and the present application also recite that their sizing composition has a total solids content of 0.5-10 wt. % (Compare claims 10 of the patent with claim 10 of the present application).  The claims of the patent further recite that the film former comprises 30-50 wt. % of the dry solids of the sizing 
However, the claims of the patent do not specifically mention the addition of a potassium or sodium hexafluorophosphate, which according to present claims 2 and 3 correspond to the presently claimed weakly-coordinating anion salt comprising a weakly-coordinating anion and a counter-cation.  The claims of the patent also do not mention the particular amount of the presently claimed weakly-coordinating anion salt used in the sizing composition as required by claims 9 and 20 of the present application.
Nevertheless, Erkelenz et al. disclose the use of sodium or potassium hexafluorophosphate salt (corresponding to the presently claimed weakly-coordinating anion salt comprising a weakly-coordinating anion and a counter-cation) in an amount of 0.001-1.00 parts by weight for glass-fibre-reinforced composition having high rigidity, and improved thermal and rheological properties for moulding purposes (Paragraphs [0011] and [0040], and see also abstract).  
Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the sodium or potassium hexafluorophosphate (weakly-coordinating anion salt comprising a weakly-coordinating anion and a counter-cation) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4, 9-15, 20-28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kashikar et al. (US 2010/02398402) in view of Erkelenz et al. (WO 2013/07963; utilizing US 2014/03299483 as its English equivalent).

	The broadest claims are directed to a sizing composition comprising: water, a film former, a silane coupling agent, and a weakly-coordinating anion salt, wherein the weakly-coordinating anion salt comprises a weakly-coordinating anion and a counter-cation.
	According to page 4, paragraph [0012], of the present specification, the claimed phrase “weakly-coordinating anion" refers to an anion that weakly interacts with a cation and exhibits very low nucleophilicity and basicity.  Examples of the claimed weakly-coordinating anion includes, among other things, sodium hexafluorophosphate and potassium hexafluorophosphate.
	As to Claims 1-4, 11-15, 22-24, and 26-28: Kashikar et al. disclose a fiber size composition (Paragraph [0002]), comprising water (Paragraph [0047]); one or more film-forming polymers selected from grafted or modified polyolefin (which according to present claim 4 corresponds to the claimed film former) (Paragraph [0062]); and a silane coupling agent (Paragraph [0070]).  Kashikar et al. also disclose a reinforcing fiber material for use in a reinforcing a polymer composition, the fiber material comprising glass fibers coated with the above described fiber size composition (Paragraphs [0096] and [0102]).  Kaskhikar et al. further disclose that the sized reinforcing fiber material is utilized to form a composite material, wherein the composite material comprises a matrix resin that may be selected from, inter alia, polyolefin (corresponding to the claimed polymer matrix) (Paragraphs [0102] and [0103]).
	While Kashikar et al. disclose the addition of fluorine containing compounds including alkali metal fluorides in their fiber size composition for glass fiber-reinforced compositions for moldings (Paragraphs [0002], [0019] and [0087]), they do not specify them as potassium or 
	Nevertheless, Erkelenz et al. disclose the use of sodium or potassium hexafluorophosphate salt (corresponding to the claimed weakly-coordinating anion salt comprising a weakly-coordinating anion and a counter-cation) for glass-fibre-reinforced composition having high rigidity, and improved thermal and rheological properties for moulding purposes (Paragraph [0040] and see also abstract).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the sodium or potassium hexafluorophosphate (weakly-coordinating anion salt comprising a weakly-coordinating anion and a counter-cation) taught by Erkelenz et al. in the fiber size composition of Kashikar et al., with a reasonable expectation of successfully using the same for glass fiber reinforced composition and obtaining desired properties. 
	As to Claims 9, 20, and 33: Kashikar et al. disclose employing modified polyolefin (corresponding to the claimed film former) in an amount of 30-85% of the total dry solids of the fiber size composition (which overlaps with the claimed 50-90 wt. % of the dry solids of the sizing composition) (Paragraph [0064]) and silane coupling agent in an amount of 0.05-40 wt. % the dry solids of the fiber size composition (which overlaps with the claimed 5-20 wt. % of the dry solids of the sizing composition) (Paragraphs [0070] and [0071]).	
	While Kashikar et al. disclose using fluorine containing compounds, including alkali metal fluorides, in an amount of 0.025-15 wt. % based on the dry solids of the fiber size composition (Paragraph [0087]), they do not specify them as including the potassium or sodium hexafluorophosphate, which according to present claims 2 and 3 correspond to the claimed 
	As to Claim 10: Kashikar et al. do not mention that their size composition has the claimed particular total solids content of 0.5-10 wt %.  However, Kashikar et al. do disclose that demineralized water is added to bring the size composition to the desired dry solids content for the purposes of ultimately affecting the performance of the sized reinforcing fiber material in the composite (Paragraphs [0093] and [0094]).  Thus, it would have been obvious to one of ordinary skill in the art to add the demineralized water to the size composition to obtain optimum dry 
	As to Claim 21: Kashikar et al. do not specifically mention that the particular amount of sizing composition required by claim 21.  However, Kashikar et al. do disclose using an effective amount of fiber size composition to provide fibers coated with the fiber size composition with better short-term mechanical properties, improved long-term mechanical properties, improved detergent and hydrolysis aging resistance, high retention of initial strength after aging and better color (Paragraphs [0114] and [0141]-[0143]).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the fiber size composition, inclusive of those claimed, to provide fibers coated with the fiber size composition with better short-term mechanical properties, improved long-term mechanical properties, improved detergent and hydrolysis aging resistance, high retention of initial strength after aging and better color as suggested by Kashikar et al. 
	As to Claim 25: Kashikar et al. do not specifically mention adding their reinforcing fibers, e.g., glass fibers, in the particular amount recited in claim 25.  However, Erkelenz et al. teach adding 5-40 wt. % of glass fibers (corresponding to the claimed reinforcing fibers), which overlap with the claimed amount of at least 30 wt. of reinforcing fibers, for the purposes of reinforcing the polymer composition to prepare advantageous glass fiber reinforced compositions (Paragraphs [0001], [0011], and [0062]).  Thus, it would have been obvious to one of ordinary skill in the art to add the claimed amount of reinforcing fibers taught by Erkelenz et al. in the glass fiber reinforced composite discussed in Kashikar et al., with a reasonable expectation of successfully providing the same with desired reinforcing properties. 

Correspondence
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/07/2020.
        2 Cited in the IDS submitted by applicants on 07/07/2020.
        3 Cited in the IDS submitted by applicants on 07/07/2020.